Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 101269733).
In regards to claim 1, Park teaches a moving body, which a person boards, ([0023] route guidance apparatus 100 may be incorporated into vehicle 101.) comprising: 
an acquisition unit configured to acquire current position information of the moving body; ([0028] route guidance apparatus 100 can guide a user by identifying the position of a user using GPS while outside and WiFi while indoors.) and 
a recommended path calculation unit configured to calculate a path that is a recommended path toward a predetermined destination and passes through an interior of at least one building, based on the current position information and the predetermined destination. ([0044] indoor/outdoor route generation unit 320 may receive a destination inside a building and generate a first path outside the 

In regards to claim 5, Park  teaches a moving body comprising circuitry ([0023] route guidance apparatus 100 may be incorporated into vehicle 101.) configured to 
acquire position information of the moving body, ([0028] route guidance apparatus 100 can guide a user by identifying the position of a user using GPS while outside and WiFi while indoors.)
calculate a path that is a path toward a destination of the moving body and passes through an interior of at least one building in at least a part of the path, based on position information of the moving body and the destination of the moving body, ([0044] indoor/outdoor route generation unit 320 may receive a destination inside a building and generate a first path outside the building to an entrance of the building and a second path inside the building to a destination within the building.) and 
output the path. ([0055] after the indoor route is generated, it may be transmitted to the indoor guide unit 230 and the route guidance apparatus 100. [0060] similarly, this may also operate for the outdoor route.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Watanabe et al.
In regards to claim 2, Park teaches the moving body according to claim 1.
Park also teaches generating a path for the vehicle and user to follow and outputting it ([0026])
Park does not teach: further comprising: 
	an imaging unit configured to generate an image by imaging a road surface; 
a sunshine degree distribution calculation unit configured to calculate a sunshine degree distribution of the road surface, based on the image; 
a recommended course calculation unit configured to calculate a recommended course in which traveling is recommended within one path, based on the sunshine degree distribution; and 
a recommended course notification unit configured to give notice of the recommended course.
However, Watanabe teaches a road surface detection sensor that may be a CCD camera which images the road forward of the vehicle ([0290], [0292]). An intensity distribution of the image is determined, which reflects the sunshine associated with the image ([0309]). 
Further, Takeuchi teaches a navigation apparatus which includes route search abilities based at least in part upon consideration of sunlight and shade along a route, and can recommend a route based upon this search ([0007], [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park by incorporating the teachings of Watanabe and Takeuchi, such that the apparatus includes an image taking device and can estimate the intensity of the road forward of a vehicle and by doing so estimate the sunlight degree distribution of the image, and recommend and output a course at least in part based upon the intensity distribution determination. 
The motivation to determine the intensity distribution of the road surface is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely. 

In regards to claim 3, Watanabe teaches the road surface detection sensor may divide a forward road surface area into a plurality of regions and detects intensity information associated with each of the plurality of regions ([0292]). This must include a road surface area specifying unit which specifies the road surface area within the image. Watanabe also teaches the intensity distribution of the image may be determined which includes a determination of sunshine associated with the image ([0309]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe, such that the road area ahead of the vehicle can be specified, divided into smaller regions, and the intensity distribution of each region may be determined. 
The motivation to do so is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

In regards to claim 4, Park, as modified by Watanabe and Takeuchi, teaches the moving body according to claim 3. 
Park also teaches the first path may be regenerated based upon a determination of the position of the own vehicle ([0033]). 

Takeuchi teaches summing the shade cost of a route to select in searching for a route ([0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe and Takeuchi such that an image taking device takes images ahead of the vehicle, which one of ordinary skill would have recognized must include a destination point in the image when the vehicle has a route to travel along, as in Park and a route must connect those points, and the total sunshine degree along the route is determined through a shade cost and the intensity distribution profile. 
The motivation to determine the total sunshine degree is that, as acknowledged by Takeuchi, is that this information can be used to aid in selecting a route efficiently and avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort. Further, the motivation to determine sunshine distribution with an imaging device is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

In regards to claim 6, Park teaches the moving body according to claim 5.
Park does not teach: further comprising an imaging device configured to generate an image by imaging a road surface, 
wherein the circuitry is configured to 
calculate a sunshine degree distribution of the road surface, based on the image, and 
calculate the path, based on the sunshine degree distribution.

Further, Takeuchi teaches a navigation apparatus which includes route search abilities based at least in part upon consideration of sunlight and shade along a route, and can recommend a route based upon this search ([0007], [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park by incorporating the teachings of Watanabe and Takeuchi, such that the apparatus includes an image taking device and can estimate the intensity of the road forward of a vehicle and by doing so estimate the sunlight degree distribution of the image, and recommend and output a course at least in part based upon the intensity distribution determination. 
The motivation to determine the intensity distribution of the road surface is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely. Further, the motivation to navigate based upon determinations of sunlight is that, as acknowledged by Takeuchi, avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort.  

In regards to claim 7, Watanabe teaches the road surface detection sensor may divide a forward road surface area into a plurality of regions and detects intensity information associated with each of the plurality of regions ([0292]). This must include a road surface area specifying unit which specifies the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe, such that the road area ahead of the vehicle can be specified, divided into smaller regions, and the intensity distribution of each region may be determined. 
The motivation to do so is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

In regards to claim 8, Park, as modified by Watanabe and Takeuchi, teaches the moving body according to claim 7. 
Park also teaches the first path may be regenerated based upon a determination of the position of the own vehicle ([0033]). 
Watanabe teaches an image taking device which images the road forward of the vehicle ([0290]).
Takeuchi teaches summing the shade cost of a route to select in searching for a route ([0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe and Takeuchi such that an image taking device takes images ahead of the vehicle, which one of ordinary skill would have recognized must include a destination point in the image when the vehicle has a route to travel along, as in Park and a 
The motivation to determine the total sunshine degree is that, as acknowledged by Takeuchi, is that this information can be used to aid in selecting a route efficiently and avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort. Further, the motivation to determine sunshine distribution with an imaging device is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan (CN 106127768) teaches assessing images to determine a road area and sunshine subimages of the driving area. 
Levy et al. (US 20190137290) teaches a rideshare requesting system that can accommodate for routes that enter a building or structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661